United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Cleveland, OH, Employer
)
___________________________________________ )
D.O., Appellant

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-755
Issued: May 20, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 26, 2009 appellant’s representative filed a timely appeal from the January 15,
2009 merit decision of the Office of Workers’ Compensation Programs denying her claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e), the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty.
FACTUAL HISTORY
This case has previously been before the Board.1 In a January 24, 2008 decision, the
Board affirmed Office decisions dated January 24 and May 3, 2007, finding that appellant did
not submit sufficient medical evidence to establish that her employment duties as a letter carrier
1

Docket No. 07-1999 (issued January 24, 2008), petition for recon. denied (issued December 22, 2008).

caused or aggravated her right shoulder condition. The facts and history as contained in the prior
decision are incorporated by reference.
On October 31, 2008 appellant requested reconsideration before the Office. In a
February 21, 2008 report, Dr. Robert Leb, a Board-certified orthopedic surgeon, advised that he
was providing an addendum to a prior report. He diagnosed right shoulder impingement
syndrome, which was an overuse injury with a continuum of pathology that started with
subacromial bursitis and ultimately proceeded to rotator cuff tears and rotator cuff arthropathy.
Dr. Leb explained that repetitive motion of the shoulder especially in an overhead position would
lead to such a condition. He stated that “within a reasonable degree of medical certainty that
[appellant]’s impingement syndrome was caused by being on right hand duty given the type of
work she described to me. [Appellant] stated that she was doing repetitive duty and that it
required placing her shoulder in at risk (overhead) positions.”
In a letter dated May 5, 2008, appellant contended that her right shoulder condition was a
consequence of consistently using the right side of her body to compensate for the loss of use of
her left side. On November 19, 2008 her representative submitted additional evidence. He
provided copies of previously evidence from Dr. Leb. Appellant’s representative also enclosed
an April 5, 2005 treatment note from Dr. Leb, pertaining to her left shoulder and wrist
conditions. Dr. Leb noted that appellant was also complaining of right shoulder discomfort.
By decision dated January 15, 2009, the Office denied modification of its previous
decisions.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.3 These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated upon
a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

2

condition is causally related to the employment factors identified by the claimant. The medical
evidence required to establish causal relationship, generally, is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must be
based on a complete factual and medical background of the claimant, must be one of reasonable
medical certainty, and must be supported by medical rationale explaining the nature of the
relationship between the diagnosed condition and the specific employment factors identified by the
claimant.5
ANALYSIS
The Board finds that appellant has submitted insufficient medical evidence to establish
that her right shoulder condition was caused or aggravated by the activities of her light-duty
position at work or any other specific factors of her federal employment.
In support of her claim for a right shoulder condition, appellant submitted a February 21,
2008 report from Dr. Leb, who advised that she had right shoulder impingement syndrome and
opined that it was an overuse injury. Dr. Leb explained that repetitive motion of the shoulder
especially in an overhead position would lead to such a condition. He opined that he believed
that “within a reasonable degree of medical certainty that [appellant]’s impingement syndrome
was caused by being on right hand duty given the type of work she described to me. [Appellant]
stated that she was doing repetitive duty and that it required placing her shoulder in at risk
(overhead) positions.” The Board notes that, while he opined that appellant’s condition was
work related, he did not explain how he arrived at this conclusion or identify the employment
factors of appellant’s limited-duty position caused her condition.
As noted in the prior appeal, appellant’s position consisted of performing the mail count,
writing, carrying mail under 10 pounds, and counting mail every two hours. Furthermore, the
record reveals that appellant was not working from May 18 to July 31, 2006. The Board notes
that the physician did not explain how her condition became symptomatic on August 15, 2006 as
appellant has alleged. While Dr. Leb advised that repetitive motion of the shoulder in an
overhead position would cause impingement syndrome and advised that it was caused by being
on right hand duty, the record does not reflect that appellant’s duties involved repetitive motion
of the shoulder with overhead arm movements. He did not identify the specifics of any overhead
duty or indicate the time period in which any such duty was performed. Dr. Leb did not appear
to be aware of appellant’s actual duties nor did he explain how her light duties of counting mail
and carrying bundles under 10 pounds caused a right shoulder condition. He also did not explain
the reasons why any established job duties would cause or aggravate the diagnosed impingement
syndrome. The evidence generally required to establish causal relationship is rationalized
medical opinion evidence. The claimant must submit a rationalized medical opinion that
supports a causal connection between his or her current condition and the employment injury.
The medical opinion must be based on a complete factual and medical background with an

5

Id.

3

accurate history of the claimant’s employment injury, and must explain from a medical
perspective how the current condition is related to the injury.6
As there is no reasoned medical evidence based on an accurate factual background
explaining how appellant’s employment duties caused or aggravated a right shoulder condition,
appellant has not met her burden of proof in establishing that she sustained a right shoulder
condition causally related to factors of her employment.
CONCLUSION
The Board finds that appellant has not met her burden of proof in establishing that she
sustained an injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 15, 2009 is affirmed.
Issued: May 20, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

K.E., 60 ECAB ___ (Docket No. 08-1461, issued December 17, 2008).

4

